                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                       Case No. 19-cr-20487

v.                                            Hon. Denise Page Hood
CHRISTOPHER MARTIN,

          Defendant.
____________________________/
        ORDER DENYING DEFENDANT’S MOTION TO REVOKE
           DETENTION ORDER, RELEASE DEFENDANT ON
          UNSECURED BOND PENDING TRIAL [ECF No. 20]

I.    Introduction

      On September 26, 2019, Defendant filed a Motion to Revoke Detention Order,
Release Defendant on Unsecured Bond Pending Trial (“Motion to Revoke”). [ECF

No. 20] The Government filed a response on October 7, 2019. No reply was
submitted. On October 18, 2019, Defendant pleaded guilty and the Court then held

a hearing on the Motion to Revoke. For the reasons that follow, the Court denies the
Motion to Revoke.
II.   Background

      On July 10, 2019, a Complaint was sworn against Defendant on the charge of

Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1). On July 15,

2019, Magistrate Judge Mona K. Majzoub entered an Order of Detention Pending
Trial, which stated, in part:
Defendant is charged in a criminal complaint with Felon in Possession
of a firearm. He is 29 years old, and has been continuously involved with
the criminal justice system for at least the last nine years. He is single
and for the past two years has lived with his girlfriend with their two
children and her three children in her home. For the past four weeks he
has been employed at City Ramen as a dishwasher. He has had multiple
jobs at fast food restaurants over the years for sporadic periods of time.
Defendant was diagnosed with depression and Bipolar Disorder in 2015
and is prescribed medications for both. Two years ago he attempted
suicide with prescription pills. He currently uses marijuana on a daily
basis and has a history of alcohol abuse. He reports that in 2015 he
successfully completed a 90 day inpatient drug program. Defendant's
criminal history is replete with convictions for felony controlled
substances, possession of marijuana, receiving and concealing, followed
by sentences of supervision. It appears that with each and every sentence
of supervised release he has violated for failing to report, failing to
appear at his violation hearings, engaging in new criminal activity while
under supervision, failing to register, testing positive for marijuana
multiple times, failing to complete alternative work force programs,
failing to provide verification of educational status, failing to complete
drug treatment programs, failing to report for drug testing, and moving
without prior permission from Pretrial Services. Judge Cohn in this court
revoked his supervised release on his first federal FIP case and ordered
him to serve three months custody in the BOP. None of this has proved
to be a deterrent as Defendant is now charged in his second FIP case
having been found walking the streets with a semi-automatic weapon
with an extended magazine on his person. Additionally Defendant has
three outstanding warrants. Defendant seeks a bond and the Government
moves for his detention. Pretrial Services interviewed the Defendant and
concludes that he poses both a risk of flight and a danger and
recommends detention. This Court finds that there is clear and
convincing evidence that Defendant poses a danger to the community
(substance abuse history, mental health history, failing to comply with
conditions of supervision and orders of the court, criminal activity while
under supervision, continuing pattern of similar criminal activity, the
nature of the instant charges) and that a preponderence of the evidence
establishes him as a flight risk (mental health history, substance abuse
history, history of failing to appear, and repeated pattern of
non-compliance with conditions of supervision). The statutory factors
were reviewed which on balance favor detention. There is no condition
or combination of conditions which would assure Defendant's
appearance or the safety of the community. De[]tention is therefore
Ordered.


                                    2
ECF No. 8, PgID 13.

       Magistrate Judge Majzoub specified as reasons for detention: (a) the weight of
the evidence against Defendant is strong; (b) his prior criminal history; (c) his history

of violence or use of weapons; and (d) the lack of financially responsible sureties. Id.

at PgID 12. For these reasons, Magistrate Judge Majzoub concluded “[b]y clear and
convincing evidence that no condition or combination of conditions of release will

reasonably assure the safety of any other person and the community . . . [or] the

defendant’s appearance as required.” Id. On July 18, 2019, Plaintiff was indicted on

the Felon in Possession charge.
III.   Applicable Law

       The Bail Reform Act, 18 U.S.C. § 3142, ordinarily requires that a defendant be

released pending trial. See 18 U.S.C. § 3142(e). A court may, however, order

detention of the defendant if the court finds that no set of conditions will reasonably
assure the appearance of the person at future court proceedings and the safety of the

community. See 18 U.S.C. § 3142(f). In reaching this determination, the district court

must take into account available information concerning: (1) the nature and

circumstances of the offense charged; (2) the weight of the evidence against the

defendant; (3) the history and characteristics of the defendant; and (4) the nature and

seriousness of the danger posed by the defendant's release (i.e., “the Section 3142(g)

factors”). 18 U.S.C. § 3142(g). The offense with which Defendant is charged does not

fall within the enumerated offenses in 18 U.S.C. § 3142(f)(1), so there are no
presumptions favoring detention pursuant to 18 U.S.C. § 3142(e)(2) or (3).


                                           3
IV.   Analysis

      Defendant asks this Court to review the Magistrate Judge’s order of detention
pursuant to 18 U.S.C. § 3145(b). Defendant has not asked this Court to reopen a

detention hearing (which is not possible, as this Court has never addressed

Defendant’s detention), and the provisions of 18 U.S.C. § 3142(f)(2) are inapplicable.

The Court’s review of the Magistrate Judge’s order of detention is de novo, and the

Court must determine independently whether detention is proper. See, e.g., United

States v. Montgomery, 2010 WL 1052339, at *1 (E.D. Mich. 2010).

      In the Motion to Revoke, Defendant offers, at most, very limited reasons why
his detention order should be revoked and why he should be released on bond.

Defendant first conclusorily states, without support, that he “believes that there are
conditions of release which this Court could impose that will assure [his] appearance
at all future court proceedings, as well as the safety of the community, as stated in 18

U.S.C. § 3142(c).” ECF No. 20, PgID 39. Defendant does not specify what those

conditions might be or whether he would be willing to subject himself to those

conditions.
      Defendant “believes he is not a flight risk and if released would appear as

directed at all future court hearings.” Id. at PgID 40. He acknowledges that he has a

prior criminal history, but indicates that if released on bond, he would live with his
fiancé and their two children in the City of Detroit and would find a employment

quickly, particularly if it were a condition of release. Id.




                                            4
      The Government notes that Defendant was living with his fiancé (his children’s

mother) when he engaged in the conduct for which he is charged under the indictment.
The Government states that any suggestion that such a living arrangement will prevent

criminal activity lacks credibility. The Government asserts that Defendant: (1) has

abused drugs and alcohol at least since he was 19 years old, with weekly use of
marijuana and daily consumption of alcohol (a pint of liquor or 12-15 beers each

night); (2) does not regularly take prescribed medication (Seroquel and Trazadone, for

bipolar disorder, anxiety, and depression); (3) purchased the gun that supports the
felon-in-possession charge from someone he met in jail; (4) has nine years of criminal
history, including convictions for breaking and entering, attempted delivery of a

controlled substance, receiving and concealing stolen property, possession of
marijuna, and a prior federal felon-in-possession of a firearm conviction; (5) has
outstanding bench warrants (two or three); (6) repeatedly has failed to appear in court

and for pretrial/probation appointments; (7) tested positive for marijuana 10 times
while on pretrial release; (8) was terminated from a federal Residential Re-entry

Center; (9) had his supervised release revoked and was sentenced to three months in
federal prison by Judge Avern Cohn; and (10) has never successfully completed any
term of pretrial release or probation.

      Since the Motion to Revoke was briefed, Defendant pleaded guilty, and his plea

agreement provides for a term of imprisonment. Once a person has been convicted

and is awaiting sentence that includes a term of imprisonment, as is the case with
Defendant, the Court “shall order that a person who has been found guilty of an


                                          5
offense and who is awaiting imposition or execution of sentence . . . be detained,

unless the [Court] finds by clear and convincing evidence that the person is not likely
to flee or pose a danger to the safety of any other person or the community if released

under section 3142(b) or (c).” 18 U.S.C. § 3143(a)(1) (emphasis added).

      For the reasons that follow, the Court is not persuaded that there is clear and
convincing evidence that Defendant is not likely to: (a) flee; or (b) pose a danger to

the safety of any other person or the community. Accordingly, pursuant to the terms

of 18 U.S.C. § 3143(a)(1), the Court must order that Defendant continue to be
detained.

      1.     Risk of Flight
      Magistrate Judge Majzoub concluded that a preponderance of the evidence
supported a finding that Defendant was a risk of flight due to his “mental health
history, substance abuse history, history of failing to appear, and repeated pattern of

non-compliance with conditions of supervision.” The Court agrees with Magistrate
Judge Majzoub’s assessment.         Defendant has offered no explanation of why

Magistrate Judge Majzoub was wrong, how his behavior has changed, or why this
Court should conclude that his past behavior does not demonstrate a likelihood that
he will fail to appear or comply with the conditions of his bond. The Court

specifically notes that:

      with each and every sentence of supervised release he has violated for
      failing to report, failing to appear at his violation hearings, . . . failing to
      register, . . . failing to complete alternative work force programs, failing
      to provide verification of educational status, failing to complete drug
      treatment programs, failing to report for drug testing, and moving
      without prior permission from Pretrial Services.

                                             6
ECF No. 8, PgID 13. The Court cannot find by clear and convincing evidence that

Defendant is unlikely to flee or not appear for future court proceedings if on bond.

      2.     Danger to the Community
      Magistrate Judge Majzoub found that, because of Defendant’s “substance abuse

history, mental health history, fail[ure] to comply with conditions of supervision and
orders of the court, criminal activity while under supervision, continuing pattern of

similar criminal activity, [and] the nature of the instant charges,” there is clear and

convincing evidence that he poses a danger to the community. Again, Defendant has
offered no explanation of why Magistrate Judge Majzoub was wrong, how his

behavior has changed, or why this Court should conclude that his past behavior does
not establish by clear and convincing evidence that he is a danger to the community.

The Court notes, in particular, that:
      Judge Cohn in this court revoked his supervised release on his first
      federal FIP case and ordered him to serve three months custody in the
      BOP. None of this has proved to be a deterrent as Defendant is now
      charged in his second FIP case having been found walking the streets
      with a semi-automatic weapon with an extended magazine on his person.
      . . . Pretrial Services interviewed the Defendant and concludes that he
      poses both a risk of flight and a danger and recommends detention.

ECF No. 8, PgID 13. Accordingly, the Court cannot find by clear and convincing
evidence that Defendant is not a danger to the community.




V.    Conclusion



                                          7
      The Court finds that the Government has shown by a preponderance of

evidence that Defendant is a risk of flight if he is released. The Court also finds that
the Government has shown by clear and convincing evidence that Defendant is a

danger to the community. Defendant has pleaded guilty, he is no longer presumed

innocent, and his plea agreement provides for a term of imprisonment. For the
reasons stated, after considering the Section 3142(g) factors, the Court finds that:

      A.     Defendant has not demonstrated by clear and convincing evidence that

             he is not likely to flee or pose a danger to the safety of any other person

             or the community if released, see 18 U.S.C. § 3143(a)(1); and

      B.     No set of conditions will reasonably assure the appearance of the person

             and the safety of the community.
The Court denies the Motion to Revoke and orders that Defendant remain detained

pending trial. See 18 U.S.C. § 3142(f).

      Accordingly,
      IT IS ORDERED that Defendant’s Motion to Revoke [Dkt. No. 20] is
DENIED.

      IT IS ORDERED.
                                          s/Denise Page Hood
                                          DENISE PAGE HOOD
Dated: October 30, 2019                   UNITED STATES DISTRICT JUDGE




                                           8
